NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


SHARON LEE a/k/a SHARON BYRD,
DOC #577342,                                )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-4014
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 14, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; Joseph A. Bulone, Judge.

Sharon Lee a/k/a Sharon Byrd, pro se.




PER CURIAM.


             Affirmed.



SILBERMAN, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.